Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Corless on 03 September 2021.

The application has been amended as follows: 
	IN THE CLAIMS
	In claim 3 line 3, “some vertical wings have” was replaced by --some of the plurality of vertical wings each has--
	In claim 3 line 4, “the vertical” was replaced by -- the plurality of vertical--
In claim 3 line 6, “pin” was replaced by --pins--
In claim 4 line 2, “a first fastening hole and a” was replaced by --two--
In claim 4 line 3, “hole” was replaced by --holes--
In claim 4 line 4, “a first fastening hole” was replaced by --first fastening holes--
In claim 4 line 4, “pin is” was replaced by --pins are--

In claim 8 line 3, “plate” was replaced by --link--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record fail to teach the arrangement of different parts as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/KO-WEI LIN/Examiner, Art Unit 3762                    

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762